Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831) and in view of Niwa et al. (US 20170340190).

Regarding claim 15, An discloses a bracket (31, Fig. 4) configured for receiving a capacitor (35) of an air conditioner unit (10), the bracket (31, Fig. 4) comprising: a body (31, 32) defining a mounting opening (37) in which the capacitor (35) is received, the mounting opening (37) having a center through which a vertical centerline extends along a vertical direction (vertically through 38 as seen in Fig. 5); a grounding strap (38) extending between a proximal end (end of 38 attached to 31) connecting the grounding strap to the body (31, 32) and a distal end spaced from the body (bottom end of 38, as shown as Fig. 5), wherein the grounding strap (38) projects from the body (31, 32) along the vertical direction and gradually inwardly toward the vertical centerline (via clamp 39, as shown in Fig. 5) such that the distal end is positioned inward of the proximal end with respect to the vertical centerline (by clamp 39).
An does not specifically disclose when the grounding strap is in a relaxed state, the grounding strap projects from the proximal end to the distal end gradually toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline.
Niwa fig 4-9 teaches the grounding strap (65) is in a relaxed state (fig 4), the grounding strap projects from the proximal end (right) to the distal end (left) gradually inward toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline. As the grounding strap is providing an electrical path (grounding) and physically retaining an electrical component (via 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An with a grounding strap that, in a relaxed state, projects gradually inwardly toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline, as taught by Niwa for the purpose of securely mounting, while also providing a current path (grounding) to a capacitor so that it maintains a stable physical and electrical connection (paragraph [0056]). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.).


    PNG
    media_image1.png
    353
    557
    media_image1.png
    Greyscale


Claims 1-4, 6, 8-12, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831) in view of Niwa et al. (US 20170340190) and Bolton et al. (US 5,532,435).

Regarding claim 1, An discloses an air conditioner unit (10) defining a vertical direction (vertical as seen in Fig. 2), a lateral direction (horizontal direction as seen in Fig. 2), and a transverse direction (a depth as seen in Fig. 2), the air conditioner unit (10) comprising: a bulkhead (19) defining an indoor portion and an outdoor portion (Col. 3 lines 8-10), the bulkhead (19) having a wall (sides of 31) defining an opening (opening formed by 32); a capacitor (35) insertable through the opening (opening formed by 32) defined by the wall (sides of 31) of the bulkhead (19); a bracket (31, Fig. 4) mounted to the bulkhead (as shown in Fig. 3), the bracket (31, Fig. 4) comprising: a body (made up of 31 and 32) defining a mounting opening (37) in which the capacitor (35) is mounted (as seen in Fig. 5), the mounting opening (37) having a center through which a vertical centerline extends along the vertical direction (vertically through 38 as seen in Fig. 5); and a grounding strap (38) projecting from the body along the vertical direction (as seen in Fig. 5) the grounding strap having a distal end (lower end) and a proximal end (upper end) connected to the body and the grounding strap projects gradually inward toward the vertical centerline (via 39, as seen in Fig. 5).
However, An does not explicitly disclose when the grounding strap is in a relaxed state, the grounding strap projects gradually inward from the proximal end to the distal end such that a distal end of the grounding strap is positioned inward of a proximal end 
Niwa fig 4-9 teaches the grounding strap (65) is in a relaxed state (fig 4), the grounding strap projects from the proximal end (right) to the distal end (left) gradually inward toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline. Flat conductors utilized in electrical connectors are often designed to provide an electrical path (grounding) as well as physically restrain a corresponding, mating connection or component (via gradually projecting inward). Therefore, electrical connectors are analogous art by virtue of solving a similar problem of providing the dual functionality of grounding and retaining. 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An with a grounding strap that, in a relaxed state, projects gradually inwardly toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline, as taught by Niwa for the purpose of securely mounting, while also providing a current path (grounding) to a capacitor so that it maintains a stable physical and electrical connection (paragraph [0056]). Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.).


Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An with having the grounding strap retains and electrically grounds the capacitor, as taught by Bolton for the purpose of providing a central grounding terminal for the capacitor (Col. 14, lines 64-67).

Regarding claim 2, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An does not explicitly disclose when the grounding strap is in the relaxed state, the grounding strap projects inwardly toward the vertical centerline by at least five degrees with respect to the vertical direction.
Niwa fig 4-9 teaches the grounding strap (65) is in a relaxed state (fig 4), the grounding strap projects from the proximal end (right) to the distal end (left) gradually inward toward the vertical centerline such that the distal end is positioned inward of the proximal end with respect to the vertical centerline by at least five degrees (fig 4 clearly shows approximately forty five degree projection, which is more than five degrees). Flat conductors utilized in electrical connectors are often designed to provide an electrical path (grounding) as well as physically restrain a corresponding, mating connection or component (via gradually projecting inward). Therefore, electrical connectors are analogous art by virtue of solving a similar problem of providing the dual functionality of grounding and retaining. Therefore, it would have been obvious at the time of the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, F.).

Regarding claim 3, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An discloses the mounting opening (37) is defined by a rim of the body (rim and opening within 31), and wherein the grounding strap (38) projects from the rim (31, as seen in Fig. 5).

Regarding claim 4, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An discloses the mounting opening (37) of the bracket (31, Fig. 4) has a diameter (diameter of opening 37), and wherein the grounding strap (38) extends a distance that is greater than half of the diameter (as seen in Figs. 4 and 5) of the mounting opening (37).

Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second mounting flange in order to advantageously provide additional stabilization and support.

Regarding claim 8, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An discloses the bracket (31, Fig. 4).
An does not disclose a grounding flange projecting from the body, wherein the grounding flange defines a hole through which a screw extends to secure the bracket to the bulkhead, and wherein the screw is electrically grounded..
Bolton teaches a grounding flange (340) projecting from the body (334, 336, Fig. 44), wherein the grounding flange (340) defines a hole (340) through which a screw extends to secure the bracket to the bulkhead (by screw through 340, pulls the strap 336 toward the centerline of capacitor, Col. 15 lines 34-42), and wherein the screw is 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with a grounding flange projecting from the body, wherein the grounding flange defines a hole through which a screw extends to secure the bracket to the bulkhead, and wherein the screw is electrically grounded, as taught by Bolton for the purpose of providing a secured connection of the capacitor with the grounding plate (Col. 15 lines 36-39).

Regarding claim 9, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An discloses the wall of the bulkhead (19).
An does not disclose the wall of the bulkhead has an angled portion that is angled with respect to the vertical direction, and wherein the angled portion of the wall defines the opening.
Bolton teaches the wall of the bulkhead (46) has an angled portion (sloped face of 46 as seen in Fig. 17) that is angled with respect to the vertical direction (as shown in Fig. 17), and wherein the angled portion of the wall defines the opening (cover of 46, 50, as seen in Fig. 10), for the purpose of position and align other components of the air conditioning unit to the control box (Col. 4 lines 47-50).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with the wall of the bulkhead has an angled portion that is angled with respect to the vertical direction, and wherein the angled portion of the wall defines the opening, as taught by Bolton for the 

Regarding claim 10, An, as modified, meets the claim limitations as described in the above rejection of claim 9. An does not disclose the angled portion of the wall is angled with respect to the vertical direction by at least thirty degrees. 
Bolton teaches the angled portion of the wall (sloped face of 46 as seen in Fig. 17) is angled with respect to the vertical direction by at least thirty degrees (Fig. 17 shows the angle at approximately 45 deg), for the purpose of position and align other components of the air conditioning unit to the control box (Col. 4 lines 47-50).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with having the angled portion of the wall is angled with respect to the vertical direction by at least thirty degrees, as taught by Bolton for the purpose of position and align other components of the air conditioning unit to the control box (Col. 4 lines 47-50).

Regarding claim 11, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An does not disclose a removable panel mounted to the bulkhead such that the removable panel and the wall define an enclosure in which the bracket is mounted to the bulkhead, and wherein the opening defined by the wall provides access to the enclosure from the outdoor portion of the air conditioner unit.
Bolton teaches a removable panel (142) mounted to the bulkhead (46) such that the removable panel (142) and the wall (44) define an enclosure (within 46 as seen in 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An with having a removable panel mounted to the bulkhead such that the removable panel and the wall define an enclosure in which the bracket is mounted to the bulkhead, and wherein the opening defined by the wall provides access to the enclosure from the outdoor portion of the air conditioner unit, as taught by Bolton for the purpose of enclosing the control box.

Regarding claim 12, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An discloses the wall (31) of the bulkhead (19) has an indoor surface and an outdoor surface (Col. 3 lines 8-10).
An does not disclose a guide member projects from the indoor surface of the bulkhead, and wherein the bracket defines one or more guide cutouts for receiving the guide member of the bulkhead for aligning the bracket with the bulkhead.
Bolton teaches a guide member projects (98 as seen in Fig. 11) from the indoor surface of the bulkhead (side facing 20, Fig. 1), and wherein the bracket (332) defines one or more guide cutouts (through 52, as seen in Fig. 11) for receiving the guide member (98) of the bulkhead for aligning the bracket (332) with the bulkhead (as seen in Fig. 12), for the purpose of securing the cords to the control box (Col. 6 lines 46-51).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with having a guide 

Regarding claim 20, An, as modified, meets the claim limitation as described in the above rejection of claim 1. An discloses the grounding strap (38) has a thickness, and wherein the thickness of the grounding strap is constant from the proximal end (top of 38) to the distal end (bottom of 38), (as seen in fig 4).

Regarding claim 21, An, as modified, meets the claim limitation as described in the above rejection of claim 1. An discloses the air conditioner unit defines a lateral direction, and wherein the grounding strap (38) is centered with respect to the center of the mounting opening (37) along the lateral direction, (as seen in fig 4).

Regarding claim 16, An, as modified, meets the claim limitations as described in the above rejection of claim 15. An discloses the distal end of the grounding strap (bottom of 38, as shown in Fig. 5) retains the capacitor (35) and is received within the mounting opening (37).
An does not explicitly disclose the grounding strap retains and electrically grounds the capacitor.
Bolton teaches the grounding strap (opposite end of 336 from 332) retains and electrically grounds (via grounding plate 332) the capacitor.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Niwa et al. (US 20170340190), in view of Bolton et al. (US 5,532,435), and in further view of Ikeda et al. (US 7,717,720). 

Regarding claim 7, An, as modified, meets the claim limitations as described in the above rejection of claim 6. An discloses the wall (31) of the bulkhead has an indoor surface and an outdoor surface (Col. 3 lines 8-10) and the bracket (31, Fig. 4), connections (39), from the indoor surface of the bulkhead (46, where the capacitor is within the indoor portion as shown in Fig. 3) along the transverse direction (projects in the horizontal direction as shown in Fig. 5).
An does not disclose the first post defines a first recess in which the first mounting flange of the bracket is received and the second post defines a second recess in which the second mounting flange of the bracket is received.
Ikeda teaches the first post (7, two on the left side as shown in Fig. 1) defines a first recess (between the two left hand side posts 7, as shown in Fig. 3) in which the first mounting flange of the bracket (left hand side of 6, Fig. 3) is received and the second post (between the two right hand side posts 7, as shown in Fig. 3) defines a second 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, where the first post defines a first recess in which the first mounting flange of the bracket is received and the second post defines a second recess in which the second mounting flange of the bracket is received, as taught by Ikeda for the purpose of providing a high quality rigid material (Col. 32, lines 49-57).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Niwa et al. (US 20170340190), in view of Bolton et al. (US 5,532,435), and in further view of Correa et al. (US . 6,262,367)

Regarding claim 13, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An discloses that the capacitor (35) is a cylindrical capacitor.
An does not explicitly disclose that the capacitor (35) is a metal encased capacitor.
Correa teaches the capacitor is a metal encased capacitor (Col. 1 line 22), for the purpose of providing accommodations for multiple types of capacitors (Col. 1 lines 20-22).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, where the capacitor .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Bolton et al. (US 5,532,435), and in further view of Perdue et al. (US D474958)

Regarding claim 14, An, as modified, meets the claim limitations as described in the above rejection of claim 1. An discloses the proximal end (vertically shown in Fig. 5) connects the grounding strap to the body (31, 32) and the distal end is spaced from the body (bottom of vertical portion of 38, Fig. 5), and wherein the body (31, 32).
An does not explicitly disclose notches on both sides of the proximal end of the grounding strap.
Perdue teaches notches (shown in Figs. 1 and 2), for the purpose of making it easier to bend the grounding strap to the capacitor.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with notches on both sides of the proximal end of the grounding strap, as taught by Perdue for the purpose of making it easier to bend the grounding strap to the capacitor.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 6,389,831), in view of Niwa et al. (US 20170340190), in view of Bolton et al. (US 5,532,435), and in further view of Anderson et al. (US D474958)

Regarding claim 17, An, as modified, meets the claim limitations as described in the above rejection of claim 15. An discloses the bracket (31, Fig. 4) defines a lateral direction (horizontal direction of Fig. 3) and a transverse direction (into Fig. 3) perpendicular to the lateral direction and the vertical direction (vertical direction of Fig. 3), and wherein the bracket (31, Fig. 4) extends between a first side and a second side along the lateral direction (as shown in Fig. 5, where the bracket is three dimensional and therefore extends in all three directions) and between a front and a back along the transverse direction (as shown in Fig. 5, where the bracket is three dimensional and therefore extends in all three directions), and wherein the bracket (31, Fig. 4) further comprises a first mounting flange (38) projecting from the body (31, 32) along the transverse direction (38 projects into Fig. 5) and the vertical direction (vertical direction of 38 as shown in Fig. 5) at the first side (right side of 31, 32 as shown in Fig. 5). An discloses the claimed invention except for a second mounting flange.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide second mounting flange, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second mounting flange in order to advantageously provide additional stabilization and support.
The obvious duplication of the first mounting flange to provide a second mounting flange would also include the second mounting flange tapers along the vertical direction 


Regarding claim 18, An, as modified, meets the claim limitations as described in the above rejection of claim 17. Anderson teaches the first and second mounting flange (60R, 60L) tapers (as seen in Fig. 3) at the distal end (horizontal direction of 60R, 60L, in Fig. 3), for the purpose of making it easier to bend the grounding strap to the capacitor.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with the first and second mounting flange tapers at the distal end, as taught by Anderson for the purpose of making it easier to bend the grounding strap to the capacitor.

Regarding claim 19, An, as modified, meets the claim limitations as described in the above rejection of claim 15. Anderson teaches the grounding strap (60R, 60L) has a width (width of 60R, 60L, as shown in Fig. 3), and wherein the width gradually decreases from the proximal end (attached to 55) to the distal end (opposite end of 55), for the purpose of making it easier to bend the grounding strap to the capacitor.
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of An, as modified, with the grounding strap has a width, and wherein the width gradually decreases from the proximal end .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on the reference in question applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the interest of clarity, the reference of Correa et al (6,098,415) has been replaced with Niwa et al. (US 20170340190), which more clearly addresses the problem and solution regarding the claimed shape of the grounding strap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-6328603-B1		Chanq; Chih-Kai discloses a cable adapter with tapered tabs for physically restraining components after initial insertion and electrical connectors that gradually project toward the center.
US-6098415-A		Correa; Juan Carlos Came discloses a mini-split air conditioner system with a capacitor bracket utilizing tab shapes to restrain a capacitor.
US-20180212338-A1	Chanq; Wen Chanq discloses a cable connector including physical and electrical ground tabs that gradually project toward the center.

US-20180083402-A1	HIGASHIURA; Takashi discloses an electrical adapter utilizing various shapes, projections, and tapers to electrically connect components.
US-20170310053-A1	Lehmann; Rene discloses an electrical connector plug utilizing various shapes, projections, and tapers to electrically connect components.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        



/CASSEY D BAUER/Primary Examiner, Art Unit 3763